Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Magda M. Zidan appeals from the magistrate judge’s order * granting summary judgment in favor of Defendant in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the magistrate judge. Zidan v. Maryland, No. 1:10-cv-01792-SKG, 2012 WL 2923150 (D.Md. July 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED,


 The parties consented to the exercise of jurisdiction by the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).